 Case 3:18-cv-01530-N-BN Document 11 Filed 11/19/18       Page 1 of 1 PageID 116


                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ROGER HARRY OLSON, II                    §
(BOP Register No. 49151-177),            §
                                         §
               Movant,                   §
                                         §
V.                                       §         No. 3:18-cv-1530-N
                                         §
UNITED STATES OF AMERICA,                §
                                         §
               Respondent.               §

                                  JUDGMENT

      This action came on for consideration by the Court, and the issues having been

duly considered and a decision duly rendered,

      It is ORDERED, ADJUDGED and DECREED that Movant’s motion to vacate,

set aside, or correct his federal sentence under 28 U.S.C. § 2255 is DISMISSED as

time-barred.

      The Clerk shall transmit a true copy of this Judgment and the Order adopting

the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge to Movant.

      SIGNED this 19th day of November, 2018.




                                      ____________________________________
                                      DAVID C. GODBEY
                                      UNITED STATES DISTRICT JUDGE



                                         1
